Citation Nr: 0121571	
Decision Date: 08/27/01    Archive Date: 09/04/01

DOCKET NO.  00-07 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUE

Entitlement to an increased rating for postoperative 
residuals of a ruptured right Achilles tendon, currently 
rated 20 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel



INTRODUCTION

The appellant had active military service from November 1992 
to February 1993.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered by the North Little Rock, 
Arkansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA) in which the appellant's claim of entitlement to 
a rating greater than 20 percent for postoperative residuals 
of a ruptured right Achilles tendon was denied.  The 
appellant subsequently perfected an appeal of that decision.

FINDING OF FACT

1.  All information necessary for an equitable disposition of 
the appellant's claim has been developed.

2.  The appellant's postoperative residuals of a ruptured 
right Achilles tendon are manifested by range of motion 
within normal limits, normal gait, a slightly palpable 
modularity in the right Achilles tendon area, minimal 
tenderness over the sole/heel of the right foot, the 
inability to jog, and the ability to work a full eight hours 
without limping.  


CONCLUSION OF LAW

A rating greater than 20 percent for postoperative residuals 
of a ruptured right Achilles tendon is not warranted.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Code 5284 (2000).  



REASONS AND BASES FOR FINDING AND CONCLUSION

While the appellant's claim was pending, 38 U.S.C.A. § 5107 
was amended, effective for all pending claims, to eliminate 
the requirement that the claimant submit a well-grounded 
claim in order to trigger VA's duty to assist.  Consequently, 
the VA is obligated to assist the appellant in the 
development of his claim, unless there is no reasonable 
possibility that such assistance will aid in substantiating 
the claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 
2001).  In addition to eliminating the well-groundedness 
requirement, the statute also amplified the duty to assist 
itself and more specifically defined it.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See 38 U.S.C.A. § 5103A (West Supp. 2001).  This assistance 
specifically includes obtaining all relevant records, private 
or public, adequately identified by the claimant with proper 
authorization for their receipt; obtaining any relevant 
evidence in federal custody; and obtaining a medical 
examination or opinion where indicated.  Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 
2001).  

In the present case it appears as if the duties to notify and 
assist the appellant have been satisfied.  All treatment 
records identified by the appellant have either been obtained 
by the RO or submitted by the appellant.  Additionally, he 
has been provided with a recent VA medical examination 
addressing the severity of his postoperative residuals of a 
ruptured right Achilles tendon, including functional 
impairment due to pain.  Finally, notice of the information 
required to substantiate his claim was provided to both the 
veteran and his representative in the March 2000 Statement of 
the Case and the August 2000 Supplemental Statement of the 
Case, and the appellant was afforded the opportunity to 
present additional evidence at a hearing at the RO.  
Accordingly, no further assistance is necessary to comply 
with the requirements of the new legislation or any other 
applicable rules or regulations regarding the development of 
the pending claim, and a remand back to the RO for compliance 
with the new legislation is not necessary.  Therefore, the 
Board concludes that a decision on the merits at this time 
does not violate the VCAA or prejudice the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The appellant asserts that his postoperative residuals of a 
ruptured right Achilles tendon are more severely disabling 
than currently rated, thereby warranting a higher rating.  He 
testified at a June 2000 Regional Office hearing that he 
experienced stiffness associated with his right Achilles 
tendon in the mornings and that the postoperative residuals 
of the ruptured right Achilles tendon would bother him in his 
job in welding fabrication, although he has not been forced 
to miss any work because of the right Achilles tendon 
condition.  The appellant also contends that his right 
Achilles tendon condition prevents him from jogging and that 
after working a full day he limps due to pain.

Service connection for postoperative residuals of a ruptured 
right Achilles tendon was originally granted in a March 1993 
RO rating decision, which awarded a temporary 100 percent 
rating under 38 C.F.R. § 4.30, for a period of convalescence 
from February 2, 1993, to March 31, 1993, and assigned a 20 
percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5284 
(2000), for the period thereafter, beginning on April 1, 
1993.  

The law provides that the degree of impairment resulting from 
a disability is a factual determination and the Board's 
primary focus in such cases is upon the current severity of 
the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 
(1994); see also Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  With regard to the appellant's request for an 
increased schedular evaluation, the Board will only consider 
the factors as enumerated in the applicable rating criteria.  
See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Penorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Disability ratings are intended to compensate average 
impairment in earning capacity due to a service-connected 
disorder.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. §§ 
4.1, 4.2 (2000); Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  For a claim where the appellant has disagreed with 
the original rating assigned for his service-connected 
disability, it is necessary to determine whether he has at 
any time since his original claim met the requirements for a 
higher disability rating.  It is also necessary to resolve 
any reasonable doubt regarding the extent of the disability 
in the appellant's favor.  38 C.F.R. § 4.3 (2000).  If there 
is a question as to which evaluation to apply to the 
appellant's disability, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2000).

Additionally, governing VA regulations, set forth at 
38 C.F.R. § 4.40 (2000) provide for consideration of a 
functional impairment when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2000).  

Pursuant to VA's Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.71a (2000) (Schedule), the RO ascertained the severity of 
the appellant's residuals of a ruptured right Achilles tendon 
by application of the criteria set forth in Diagnostic Code 
5284.  Under this provision, a ten percent evaluation is 
warranted for a moderate disability, a 20 percent evaluation 
for a moderately severe disability, and a 30 percent 
evaluation for a severe disability.  Additionally, with 
actual loss of use of the foot, a 40 percent evaluation is 
available.

Considering other code provisions which may be applicable, 
the Board notes that the veteran is receiving the maximum or 
more than the maximum rating available under most Diagnostic 
Codes governing disabilities of the foot and ankle.  A higher 
rating is possible for ankylosis of the ankle (Diagnostic 
Code 5270), pronounced unilateral flatfoot (Diagnostic Code 
5276), claw foot (Diagnostic Code 5278) and severe malunion 
or nonunion of the tarsal or metatarsal bones (Diagnostic 
Code 5283).  However, there is no indication that the veteran 
suffers from any of these disorders or symptoms except 
flatfoot, and he is not service-connected for this disorder.  
Additionally, the Board notes that there is no x-ray evidence 
demonstrating that the veteran has arthritis of his ankle or 
foot, so consideration of potential additional compensation 
under Diagnostic Code 5003 or 5010 is not appropriate.  
Accordingly, Diagnostic Code 5284 is the appropriate rating 
provision under which to evaluate the veteran's disability.  

Historically, service medical records show that the appellant 
underwent surgery in January 1993 to repair a rupture 
(complete tear) of his right Achilles tendon.  His 
postoperative course was described as uneventful, and he was 
placed in a long cast, with the examining physician stating 
that rehabilitation required six weeks of wearing a long cast 
followed by another six weeks of wearing a short cast to 
protect the tendon.  

Recent medical evidence of record includes VA treatment 
records covering the period from 1993 to 2000.  The relevant 
entries include a February 1999 notation indicating that the 
appellant received seven kinesitherapy sessions for his ankle 
while hospitalized for a separate disability.  At the end of 
these sessions the appellant was noted to be able to utilize 
the treadmill for 10 minutes, the bicycle for 10 minutes, the 
lateral bar at 40 pounds, the hydra to level 3, and the 
rickshaw with 60 pounds.  Subsequent to his discharge, in 
February 1999, the appellant was treated in connection with 
his right Achilles tendon disorder, and reported a history of 
irritation and drainage associated with his status post 
repair of a ruptured right Achilles tendon, but indicated 
that he currently had no complaints.  On examination, he was 
able to do a single leg toe rise, and there was no sign of 
infection over the incision, nor any erythema or drainage in 
the area.  The assessment was status post right Achilles 
tendon repair with questionable stitch abscess two weeks 
before.  

In November 1999 the appellant was referred for physical 
therapy and attended eight sessions from December 1999 to 
February 2000.  In November 1999 he complained of pain in the 
right foot after running or working for several hours.  He 
was noted to be limping on his right leg, with tenderness 
over the Achilles tendon.  His reflexes were symmetrical and 
his sensitivity was intact, but his range of motion was 
decreased.  In December 1999, at his initial assessment for 
therapy his right calf had noticeable muscle atrophy, and he 
stood with his legs in external rotation with bilateral pes 
planus.  His active dorsiflexion on the right was 12 degrees 
and his passive dorsiflexion was 15 degrees.  Palpation in 
the middle of his sole/heel elicited a moderate to severe 
pain response.  The appellant reported that by two o'clock in 
a work day he was limping due to pain in his right heel and 
could hardly walk by the time he went home for the day.  He 
was assigned exercises to do, attended therapy sessions, and 
was fitted for orthotics.  The notations regarding his 
therapy sessions indicate that his range of motion improved, 
that his pain decreased and he was able to do more before it 
began, and that his heel cord flexibility was getting better.  
In February 2000, his active dorsiflexion in the right ankle 
had improved from 12 to 20 degrees and his passive 
dorsiflexion had improved from 15 to 25 degrees.  The 
examiner noted that the appellant's range of motion had 
improved from negative twelve degrees to within normal 
limits.  Additionally, the appellant's ability to work 
without limping with pain improved from 5 1/2 hours to a full 
eight hour work day and he no longer had an antalgic gait.  
Furthermore, the tenderness on palpation of the sole of his 
right foot was noted to be minimal to non-existent.  

In addition to the above medical evidence, the appellant 
underwent a VA medical examination in July 2000 for the 
purpose of evaluating the severity of his right Achilles 
tendon disability.  He gave a history of rupturing the tendon 
in service, which had required casting but had not involved 
rehabilitation thereafter, and he attributed all of his 
symptoms to the oversight of not having been provided 
rehabilitation.  He described pain in the area of the right 
Achilles tendon which was exacerbated by periods of rest or 
immobility and by periods of activity.  He reported that the 
pain now prevented him from jogging.  He stated that recent 
rehabilitation had increased the range of motion in his right 
ankle but that after a hard day of work he tended to limp.  

Physical examination revealed that the appellant had a normal 
gait and stance, without noticeable limp.  A well-healed, 
nonadherent, nontender, eighteen centimeter surgical scar 
extended from the lower portion of the right 
"gastrocnemius" muscle to just above the calcaneus.  There 
was a slightly palpable modularity in the right Achilles 
tendon area, approximately one inch above the calcaneal 
insertion, which the appellant stated was tender but which 
the examiner indicated was an area that did not require any 
significant motion of the tendon itself.  Range of motion 
testing for the right ankle revealed that dorsiflexion and 
plantar flexion were 10 and 45 degrees, respectively, without 
difficulty and internal and external rotation were within 
normal limits.  The appellant's right ankle range of motion 
was noted to be within normal limits.  The examiner's 
impression of the veteran's disability was post injury status 
and postoperative status of a ruptured Achilles tendon of the 
right foot, with the additional conclusion that pain 
associated with the right Achilles tendon injury resulted in 
minimal disability.  

Given the medical evidence of record, the appellant's 
residuals of a ruptured right Achilles tendon more nearly 
approximate a moderately severe disability than a severe 
disability.  Recent medical findings show that due to 
rehabilitation active and passive dorsiflexion in the right 
ankle has improved, his pain on use has improved, and he no 
longer has an antalgic gait.  Additionally, a normal gait and 
stance, with normal range of motion in the right ankle, was 
demonstrated at the July 2000 VA examination.  The Board also 
notes that the appellant testified at his June 2000 personal 
hearing that his right Achilles condition has not caused him 
to miss any work.  Therefore, the Board finds that the 
appellant has no more than moderately severe disability 
associated with his right Achilles tendon condition.  
Consequently, a higher rating is not warranted for 
postoperative residuals of a ruptured right Achilles tendon.  

With regard to whether the appellant's right Achilles tendon 
condition warrants additional separate compensation for 
functional loss due to pain on use, incoordination, weakness, 
and fatigability pursuant to 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2000), while the appellant complains of pain in the right 
Achilles tendon area, the Board does not find that such pain 
and weakness has resulted in functional disability in excess 
of that contemplated in the 20 percent evaluation already 
assigned.  The evidence reveals that the range of motion in 
the right ankle is normal, as is gait and stance.  
Furthermore, a recent VA outpatient record (February 2000) 
reveals that the appellant reported being able to work a full 
eight hour day without limping, and the physician at the July 
2000 VA examination opined that the pain associated with the 
right Achilles tendon condition resulted in minimal 
disability.  Hence, the Board does not find that a higher 
disability evaluation is warranted for postoperative 
residuals of a ruptured right Achilles tendon on the basis of 
functional disability.  

Preliminary review of the record reveals that the RO has 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2000).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).


ORDER

A rating greater than 20 percent for postoperative residuals 
of a ruptured right Achilles tendon is denied.  



		
	G. STROMMEN
	Acting Member, Board of Veterans' Appeals



 

